--------------------------------------------------------------------------------



MEMORANDUM OF AGREEMENT
 
Dated: 29/12/2004
[form.jpg]

 
Gulfport Shipping Ltd, Mareva House, 4 George Street, Nassau, Bahamas
hereinafter called the Sellers, have agreed to sell, and MUNIA
Mobilliengesellschaft mbH & Co Toelzer Strasse 15, 82031, Gruenwald, Germany, or
its nominee hereinafter called the Buyers, have agreed to buy


Name: M/V “Ankara”
Classification Society/Class: Lloyds Register
Built:   1975
By: Blohm and Voss
Flag:   Bahamas
Place of Registration: Nassau
Call Sign: C6QD8
Grt/Nrt: 33,400/12801
Register Number: 731070



hereinafter called the Vessel, on the following terms and conditions:


Definitions


"Banking days" are days on which banks are open both in the country of the
currency stipulated for the Purchase Price in Clause 1 and in the place of
closing stipulated in Clause 8.


"In writing" or "written" means a letter handed over from the Sellers to the
Buyers or vice versa, a registered letter, telex, telefax or other modern form
of written communication.


"Classification Society" or "Class" means the Society referred to in line 4.


1.
Purchase Price US$ 7,500,000 ( united States Dollars seven million and five
hundred thousand



 
2.
Deposit



As security for the correct fulfilment of this Agreement the Buyers shall pay a
deposit of 10 % (ten per cent) of the Purchase Price within banking days from
the date of this Agreement. This deposit shall be placed with and held by them
in a joint account for the Sellers and the Buyers, to be released in accordance
with joint written instructions of the Sellers and the Buyers. Interest, if any,
to be credited to the Buyers. Any fee charged for holding the said deposit shall
be borne equally by the Sellers and the Buyers.




3.
Payment



The said Purchase Price shall be paid in full free of bank charges to ABN AMRO
Bank N.V., New York, NY, SWIFT ABNA US33 for credit of Fortis bank N.V.
Rotterdam, SWIFT FTSBNL2R in favour of account 25.11.89.694 CCS ref MC Shipping
on delivery of the Vessel, but not later than 3 banking days after the Vessel is
in every respect physically ready for delivery in accordance with the terms and
conditions of this Agreement and Notice of Readiness has been given in
accordance with Clause 5.


--------------------------------------------------------------------------------



4.
Inspections



a)*The Buyers have waived their right to inspected and accepted the Vessel's and
its classification records.
The Buyers have also inspected the Vessel at/in on and have accepted the Vessel
following this inspection and the sale is outright and definite, subject only to
the terms and conditions of this Agreement.


b)*
The Buyers shall have the right to inspect the Vessel's classification records
and declare whether same are accepted or not within The Sellers shall provide
for inspection of the Vessel at/in The Buyers shall undertake the inspection
without undue delay to the Vessel. Should the Buyers cause undue delay they
shall compensate the Sellers for the losses thereby incurred. The Buyers shall
inspect the Vessel without opening up and without cost to the Sellers. During
the inspection, the Vessel's deck and engine log books shall be made available
for examination by the Buyers. If the Vessel is accepted after such inspection,
the sale shall become outright and definite, subject only to the terms and
conditions of this Agreement, provided the Sellers receive written notice of
acceptance from the Buyers within 72 hours after completion of such inspection.
Should notice of acceptance of the Vessel's classification records and of the
Vessel not be received by the Sellers as aforesaid, the deposit together with
interest earned shall be released immediately to the Buyers, whereafter this
Agreement shall be null and void.



*
4 a) and 4b) are alternatives; delete whichever is not applicable. In the
absence of deletions, alternative 4a) to apply.



5.
Notices, time and place of delivery



a)
The Sellers shall keep the Buyers well informed of the Vessel's itinerary and
shall provide the Buyers with ,      , and     5 days notice of the estimated
time of arrival at the intended place of drydocking/underwater
inspection/delivery. When the Vessel is at the place of delivery and in every
respect physically ready for delivery in accordance with this Agreement, the
Sellers shall give the Buyers a written Notice of Readiness for delivery.



b) The Vessel shall be delivered and taken over with her present time-charter to
A.P. Moller-Maersk A/S safely afloat at a safe and accessible berth or anchorage
at/in vessel’s current area in the Sellers' option.


Expected time of delivery: 05/01/2005


Date of cancelling (see Clauses 5 c), 6 b) (iii) and 14): 15/01/2005


c)
If the Sellers anticipate that, notwithstanding the exercise of due diligence by
them, the Vessel will not be ready for delivery by the cancelling date they may
notify the Buyers in writing stating the date when they anticipate that the
Vessel will be ready for delivery and propose a new cancelling date. Upon
receipt of such notification the Buyers shall have the option of either
cancelling this Agreement in accordance with Clause 14 within 7 running days of
receipt of the notice or of accepting the new date as the new cancelling date.
If the Buyers have not declared their option within 7 running days of receipt of
the Sellers' notification or if the Buyers accept the new date, the date
proposed in the Sellers' notification shall be deemed to be the new cancelling
date and shall be substituted for the canceling date stipulated in line 61.



If this Agreement is maintained with the new cancelling date all other terms and
conditions hereof including those contained in Clauses 5 a) and 5 c) shall
remain unaltered and in full force and effect. Cancellation or failure to cancel
shall be entirely without prejudice to any claim for damages the Buyers may have
under Clause 14 for the Vessel not being ready by the original cancelling date.


--------------------------------------------------------------------------------



d)
Should the Vessel become an actual, constructive or compromised total loss
before delivery the deposit together with interest earned shall be released
immediately to the Buyers where after this Agreement shall be null and void.



6.
No Drydocking/Divers Inspection Sellers to provide a letter at a time of
delivery confirming that to the best of their knowledge the Vessel has not
touched bottom

a)**
The Sellers shall place the Vessel in drydock at the port of delivery for
inspection by the Classification Society of the Vessel's underwater parts below
the deepest load line, the extent of the inspection being in accordance with the
Classification Society's rules. If the rudder, propeller, bottom or other
underwater parts below the deepest load line are found broken, damaged or
defective so as to affect the Vessel's class, such defects shall be made good at
the Sellers' expense to the satisfaction of the Classification Society without
condition/recommendation*.



b)**
(i) The Vessel is to be delivered without drydocking. However, the Buyers shall
have the right at their expense to arrange for an underwater inspection by a
diver approved by the Classification Society prior to the delivery of the
Vessel. The Sellers shall at their cost make the Vessel available for such
inspection. The extent of the inspection and the conditions under which it is
performed shall be to the satisfaction of the Classification Society. If the
conditions at the port of delivery are unsuitable for such inspection, the
Sellers shall make the Vessel available at a suitable alternative place near to
the delivery port.

(ii) If the rudder, propeller, bottom or other underwater parts below the
deepest load line are found broken, damaged or defective so as to affect the
Vessel's class, then unless repairs can be carried out afloat to the
satisfaction of the Classification Society, the Sellers shall arrange for the
Vessel to be drydocked at their expense for inspection by the Classification
Society of the Vessel's underwater parts below the deepest load line, the extent
of the inspection being in accordance with the Classification Society's rules.
If the rudder, propeller, bottom or other underwater parts below the deepest
load line are found broken, damaged or defective so as to affect the Vessel's
class, such defects shall be made good by the Sellers at their expense to the
satisfaction of the Classification Society without condition/recommendation*. In
such event the Sellers are to pay also for the cost of the underwater inspection
and the Classification Society's attendance.
(iii) If the Vessel is to be drydocked pursuant to Clause 6 b) (ii) and no
suitable dry docking facilities are available at the port of delivery, the
Sellers shall take the Vessel to a port where suitable drydocking facilities are
available, whether within or outside the delivery range as per Clause 5 b). Once
drydocking has taken place the Sellers shall deliver the Vessel at a port within
the delivery range as per Clause 5 b) which shall, for the purpose of this
Clause, become the new port of delivery. In such event the cancelling date
provided for in Clause 5 b) shall be extended by the additional time required
for the drydocking and extra steaming, but limited to a maximum of 14 running
days.
c)
If the Vessel is drydocked pursuant to Clause 6 a) or 6 b) above

(i) the Classification Society may require survey of the tailshaft system, the
extent of the survey being to the satisfaction of the Classification surveyor.
If such survey is not required by the Classification Society, the Buyers shall
have the right to require the tailshaft to be drawn and surveyed by the
Classification Society, the extent of the survey being in accordance with the
Classification Society's rules for tailshaft survey and consistent with the
current stage of the Vessel's survey cycle. The Buyers shall declare whether
they require the tailshaft to be drawn and surveyed not later than by the
completion of the inspection by the Classification Society. The drawing and
refitting of the tailshaft shall be arranged by the Sellers. Should any parts of
the tailshaft system be condemned or found defective so as to affect the
Vessel's class, those parts shall be renewed or made good at the Sellers'
expense to the satisfaction of the Classification Society without
condition/recommendation*.


--------------------------------------------------------------------------------



(ii) the expenses relating to the survey of the tailshaft system shall be borne
by the Buyers unless the Classification Society requires such survey to be
carried out, in which case the Sellers shall pay these expenses. The Sellers
shall also pay the expenses if the Buyers require the survey and parts of the
system are condemned or found defective or broken so as to affect the Vessel's
class*.
 
(iii) the expenses in connection with putting the Vessel in and taking her out
of drydock, including the drydock dues and the Classification Society's fees
shall be paid by the Sellers if the Classification Society issues any
condition/recommendation* as a result of the survey or if it requires survey of
the tailshaft system. In all other cases the Buyers shall pay the aforesaid
expenses, dues and fees.
 
(iv) the Buyers' representative shall have the right to be present in the
drydock, but without interfering with the work or decisions of the
Classification surveyor.


(v) the Buyers shall have the right to have the underwater parts of the Vessel
cleaned and painted at their risk and expense without interfering with the
Sellers' or the Classification surveyor's work, if any, and without affecting
the Vessel's timely delivery. If, however, the Buyers' work in drydock is still
in progress when the Sellers have completed the work which the Sellers are
required to do, the additional docking time needed to complete the Buyers' work
shall be for the Buyers' risk and expense. In the event that the Buyers' work
requires such additional time, the Sellers may upon completion of the  Sellers'
work tender Notice of Readiness for delivery whilst the Vessel is still in
drydock and the Buyers shall be obliged to take delivery in accordance with
Clause 3, whether the Vessel is in drydock or not and irrespective of Clause 5
b).


*
Notes, if any, in the surveyor's report which are accepted by the Classification
Society without condition/recommendation are not to be taken into account.



**
6 a) and 6 b) are alternatives; delete whichever is not applicable. In the
absence of deletions, alternative 6 a) to apply.



7.
Spares/bunkers, etc.



The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board and on shore. All spare parts and spare equipment including spare
tail-end shaft(s) and/or spare propeller(s)/propeller blade(s), if any,
belonging to the Vessel at the time of inspection used or unused, whether on
board or not shall become the Buyers' property, but spares on order are to be
excluded. Forwarding charges, if any, shall be for the Buyers' account. The
Sellers are not required to replace spare parts including spare tail-end
shaft(s) and spare propeller(s)/propeller blade(s) which are taken out of spare
and used as replacement prior to delivery, but the replaced items shall be the
property of the Buyers. The radio installation and navigational equipment shall
be included in the sale without extra payment if they are the property of the
Sellers. Unused stores and provisions shall be included in the sale and be taken
over by the Buyers without extra payment. The Sellers have the right to take
ashore crockery, plates, cutlery, linen and other articles bearing the Sellers'
flag or name, provided they replace same with similar unmarked items. Library,
forms, etc., exclusively for use in the Sellers' vessel(s), shall be excluded
without compensation. Captain's, Officers' and Crew's personal belongings
including the slop chest are to be excluded from the sale, as well as the
following additional items (including items on hire): Please see Clause 19 


The Buyers bunkers are the Charterers property and are to be excluded from the
sale. The shall take over the remaining bunkers and unused lubricating oils in
storage tanks and sealed drums shall remain the property of the sellers.
Vessel’s new managers will pay sellers for these lubricating oils at net
contract price as and when they are broached and pay the current net market
price (excluding barging expenses) at the port and date of delivery of the
Vessel.
Payment under this Clause shall be made at the same time and place and in the
same currency as the Purchase Price.


--------------------------------------------------------------------------------




8.
Documentation- please see Clause 17


 
The place of closing: London


In exchange for payment of the Purchase Price the Sellers shall furnish the
Buyers with delivery documents, namely:


a)
Legal Bill of Sale in a form recordable in______________(the country in which
the Buyers are to register the Vessel), warranting that the Vessel is free from
all encumbrances, mortgages and maritime liens or any other debts or claims
whatsoever, duly notarially attested and legalized by the consul of such country
or other competent authority.



b)
Current Certificate of Ownership issued by the competent authorities of the flag
state of the Vessel.



c)
Confirmation of Class issued within 72 hours prior to delivery.



d)
Current Certificate issued by the competent authorities stating that the Vessel
is free from registered encumbrances.



e)
Certificate of Deletion of the Vessel from the Vessel's registry or other
official evidence of deletion appropriate to the Vessel's registry at the time
of delivery, or, in the event that the registry does not as a matter of practice
issue such documentation immediately, a written undertaking by the Sellers to
effect deletion from the Vessel's registry forthwith and furnish a Certificate
or other official evidence of deletion to the Buyers promptly and latest within
4 (four) weeks after the Purchase Price has been paid and the Vessel has been
delivered. 



f)
Any such additional documents as may reasonably be required by the competent
authorities for the purpose of registering the Vessel, provided the Buyers
notify the Sellers of any such documents as soon as possible after the date of
this Agreement.



At the time of delivery the Buyers and Sellers shall sign and deliver to each
other a Protocol of Delivery and Acceptance confirming the date and time of
delivery of the Vessel from the Sellers to the Buyers.


At the time of delivery the Sellers shall hand to the Buyers the classification
certificate(s) as well as all plans etc., which are on board the Vessel. Other
certificates which are on board the Vessel shall also be handed over to the
Buyers unless the Sellers are required to retain same, in which case the Buyers
to have the right to take copies. Other technical documentation which may be in
the Sellers' possession shall be promptly forwarded to the Buyers at their
expense, if they so request. The Sellers may keep the Vessel's log books but the
Buyers to have the right to take copies of same.


9.
Encumbrances



The Sellers warrant that the Vessel, at the time of delivery, is free from all
charters, encumbrances, mortgages and maritime liens or any other debts
whatsoever. The Sellers hereby undertake to indemnify the Buyers against all
consequences of claims made against the Vessel which have been incurred prior to
the time of delivery All claims and disputes pertaining to the existing
charter-party dated 25th of August 1998 with A.P. Moller-Maersk A/S to be
treated in accordance with three-party novatino agreement to be dated 30th of
Decemebr 2004 between the Sellers, Buyers and Messrs A.P.Mollers as Agents to
the Charterers A.P. Moller-Maersk A/S 


10.
Taxes, etc.



Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers' flag shall be for the Buyers' account, whereas similar charges
in connection with the closing of the Sellers' register shall be for the
Sellers' account.


--------------------------------------------------------------------------------



11.
Condition on delivery



The Vessel with everything belonging to her shall be at the Sellers' risk and
expense until she is delivered to the Buyers, but subject to the terms and
conditions of this Agreement she shall be delivered and taken over as she was at
the time of inspection, fair wear and tear excepted. However, the Vessel shall
be delivered with her class maintained without condition/recommendation*, free
of average damage affecting the Vessel's class, and with her classification
certificates and national certificates, as well as all other certificates the
Vessel had at the time of inspection, valid and unextended without
condition/recommendation* for six months by Class or the relevant authorities at
the time of delivery.
"Inspection" in this Clause 11, shall mean the Buyers' inspection according to
Clause 4 a) or 4 b), if applicable, or the Buyers' inspection prior to the
signing of this Agreement. If the Vessel is taken over without inspection, the
date of this Agreement shall be the relevant date.


*
Notes, if any, in the surveyor's report which are accepted by the Classification
Society without condition/recommendation are not to be taken into account.



12.
Name/markings



Upon delivery the Buyers undertake to change the name of the Vessel and alter
funnel markings.


13.
Buyers' default



Should the deposit not be paid in accordance with Clause 2, the Sellers have the
right to cancel this Agreement, and they shall be entitled to claim compensation
for their losses and for all expenses incurred together with interest.
Should the Purchase Price not be paid in accordance with Clause 3, the Sellers
have the right to cancel the Agreement, in which case the deposit together with
interest earned shall be released to the Sellers. If the deposit does not cover
their loss, The Sellers shall be entitled to claim further compensation for
their losses and for all expenses incurred together with interest.


14.
Sellers' default



Should the Sellers fail to give Notice of Readiness in accordance with Clause 5
a) or fail to be ready to validly complete a legal transfer by the date
stipulated in line 61 the Buyers shall have the option of cancelling this
Agreement provided always that the Sellers shall be granted a maximum of 3
banking days after Notice of Readiness has been given to make arrangements for
the documentation set out in Clause 8. If after Notice of Readiness has been
given but before the Buyers have taken delivery, the Vessel ceases to be
physically ready for delivery and is not made physically ready again in every
respect by the date stipulated in line 61 and new Notice of Readiness given, the
Buyers shall retain their option to cancel. In the event that the Buyers elect
to cancel this Agreement the deposit together with interest earned shall be
released to them immediately.
Should the Sellers fail to give Notice of Readiness by the date stipulated in
line 61 or fail to be ready to validly complete a legal transfer as aforesaid
they shall make due compensation to the Buyers for their loss and for all
expenses together with interest if their failure is due to proven negligence and
whether or not the Buyers cancel this Agreement.




15.
Buyers' representatives


 
After this Agreement has been signed by both parties and the deposit has been
lodged, the Buyers have the right to place two representatives on board the
Vessel at their sole risk and expense upon arrival at_____________on or
about___________________ 
These representatives are on board for the purpose of familiarisation and in the
capacity of observers only, and they shall not interfere in any respect with the
operation of the Vessel. The Buyers' representatives shall sign the Sellers'
letter of indemnity prior to their embarkation.


--------------------------------------------------------------------------------



16.
Arbitration



a)*
This Agreement shall be governed by and construed in accordance with English law
and any dispute arising out of this Agreement shall be referred to arbitration
in London in accordance with the Arbitration Acts 1950 and 1979 or any statutory
modification or re-enactment thereof for the time being in force, one arbitrator
being appointed by each party. On the receipt by one party of the nomination in
writing of the other party's arbitrator, that party shall appoint their
arbitrator within fourteen days, failing which the decision of the single
arbitrator appointed shall apply. If two arbitrators properly appointed shall
not agree they shall appoint an umpire whose decision shall be final.



b)* This Agreement shall be governed by and construed in accordance with Title 9
of the United States Code and the Law of the State of New York and should any
dispute arise out of this Agreement, the matter in dispute shall be referred to
three persons at New York, one to be appointed by each of the parties hereto,
and the third by the two so chosen; their decision or that of any two of them
shall be final, and for purpose of enforcing any award, this Agreement may be
made a rule of the Court.
The proceedings shall be conducted in accordance with the rules of the Society
of Maritime Arbitrators, Inc. New York.


c)*
Any dispute arising out of this Agreement shall be referred to arbitration at
_____________, subject to the procedures applicable there.



The laws of _______ shall govern this Agreement.



*
16 a), 16 b) and 16 c) are alternatives; delete whichever is not applicable. In
the absence of deletions, alternative 16 a) to apply.



Clauses 17 to 20 form an integral part to this MoA


--------------------------------------------------------------------------------



Additional Clauses to Memorandum of Agreement Dated 29/12/04
 
Ref "Ankara"
 
17. At time of delivery Sellers will provide those documents as per attached
list
 
18. Sellers to confirm in writing that to the best of their knowledge the Vessel
is not blacklisted by any Arab countries or its organizations.
 
19. Its is acknowledged the following items as per attached list are property of
Managers, Charterers and rented items
 
20. In consideration of the delivery of the Vessel on a later date than 3rd of
January 2005, the Sellers will pay to the Buyers a compensation of USD 2335 for
each day of delay in delivery after 3rd of January 2005. Such compensation is
payable within 5 banking days after delivery of the vessel.
 
Furthermore, since the time-charterers of the Vesssel, Messrs A.P.Moller-Maersk
A/S, will pay the charter hire for the month of January to Seller's order on the
10th of January 2005, Sellers will pay, or procure to be paid, to the Buyers an
amount equivalent to the full charter hire from the time and date of delivery of
the Vessel until 31 8t of January 2005 upon receipt of the hire covering January
2005 from Messrs A.P.Moller-Maersk AlS.
 

--------------------------------------------------------------------------------